


Exhibit 10.2
FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT
This First Amendment to Second Amended and Restated Credit Agreement (this
"First Amendment") is dated this 28th day of October, 2015, by and among ERIE
INSURANCE EXCHANGE, a reciprocal or inter-insurance exchange domiciled in the
Commonwealth of Pennsylvania, acting by and through ERIE INDEMNITY COMPANY, a
Pennsylvania corporation, in its capacity as the attorney-in-Fact (the
"Borrower"), the LENDERS party hereto, and PNC BANK, NATIONAL ASSOCIATION, in
its capacity as administrative agent for the Lenders (hereinafter referred to in
such capacity as the "Administrative Agent").
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement, dated October 25,
2013, by and among the Borrower, the Lenders party thereto and the
Administrative Agent (as may be amended, modified, supplemented, extended,
renewed or restated from time to time, the "Credit Agreement"); and
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lenders and the Administrative Agent agree to permit such
amendments pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context herein clearly indicates otherwise.
2.    The cover page of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the cover page attached hereto and incorporated
herein by reference thereto.
3.    The third introductory paragraph of the Credit Agreement is hereby deleted
in its entirety and in its stead inserted the following:
The Existing Lenders and the Existing Agent will permit the amendment and
restatement of the Existing Credit Agreement, pursuant to the terms and
conditions set forth herein, to, among other things, provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed Four
Hundred Million and 00/100 Dollars ($400,000,000.00) and extend the Expiration
Date. In consideration of their mutual covenants and agreements hereinafter

203217345

--------------------------------------------------------------------------------




set forth and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:
4.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definition in the appropriate alphabetical order:
First Amendment Closing Date means October 28, 2015.


5.    Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and replacing them with the following:
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 28, 2020.
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii)  reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) obligations under any currency swap agreement, equity
hedge agreement, interest rate swap, cap, collar or floor agreement or other
interest rate management device, in each case to the extent such agreements or
devices are required to be reflected as a liability on the balance sheet of the
Borrower, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than forty-five (45) days past due), or (vi) any Guarantee of
Indebtedness for borrowed money.
Interest Rate Hedge shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, equity hedge agreements, collar, cap, swap
(including, but not limited to, a Swap), adjustable strike cap, adjustable
strike corridor agreements or similar hedging agreements entered into by the
Borrower or its Subsidiaries in the ordinary course of business and not for
speculative purposes.
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded

- 2 -
203217345

--------------------------------------------------------------------------------




upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate
which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which U.S. Dollar deposits are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Administrative Agent as an authorized information
vendor for the purpose of displaying rates at which U.S. Dollar deposits are
offered by leading banks in the London interbank deposit market (an "Alternate
Source"), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Rate Reserve Percentage. Notwithstanding the foregoing, if the LIBOR Rate
as determined under any method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement. The LIBOR Rate
shall be adjusted with respect to any Loan to which the LIBOR Rate Option
applies that is outstanding on the effective date of any change in the LIBOR
Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.


6.    The definition of "Collateral Account" contained in Section 1.1 of the
Credit Agreement is hereby amended by deleting the reference therein to "EIRF
1221052" and replacing such reference with "791348".
7.    The definition of "Daily LIBOR Rate" contained in Section 1.1 of the
Credit Agreement is hereby amended by adding the following at the end of such
definition:
Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above would
be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement.
8.    Section 2.5(i)(c) of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
c.    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total

- 3 -
203217345

--------------------------------------------------------------------------------




Revolving Credit Commitments shall not exceed Five Hundred Million and 00/100
Dollars ($500,000,000.00).


9.    Section 7.2.1 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
7.2.1 Indebtedness.    The Borrower shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:


(i)    Indebtedness under the Loan Documents;


(ii)    Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 7.2.1);


(iii)    Any Lender Provided Interest Rate Hedge; provided, however, the
Borrower and its Subsidiaries shall enter into a Lender Provided Interest Rate
Hedge only for hedging (rather than speculative) purposes;


(iv)    Interest Rate Hedges, other than a Lender Provided Interest Rate Hedge;
provided, however, the Borrower and its Subsidiaries shall enter into such an
Interest Rate Hedge only for hedging (rather than speculative) purposes;


(v) Indebtedness under financing arrangements with the Federal Home Loan Bank of
Pittsburgh in an aggregate principal amount not to exceed One Hundred Fifty
Million and 00/100 Dollars ($150,000,000.00) at any one time outstanding;


(vi)    Indebtedness incurred in an amount not to exceed Two Hundred Fifty
Million and 00/100 Dollars ($250,000,000.00) in connection with the acquisition
of real property and/or construction of improvements thereon; and


(vii)    Any other Indebtedness not exceeding an aggregate principal amount of
Five Hundred Million and 00/100 Dollars ($500,000,000.00).


10.    Section 7.2.2 of the Credit Agreement is hereby amended by deleting
clauses (vii) and (viii) and in their stead inserting the following:

- 4 -
203217345

--------------------------------------------------------------------------------




(vii) Judgment Liens which do not constitute an Event of Default;


(viii) Liens on assets (other than the Collateral or any Subsidiary Equity
Interests) securing Indebtedness permitted by clauses (iv), (v) and (vi) of
Section 7.2.1 hereof; and


(ix) Any other Liens on assets (other than the Collateral or any Subsidiary
Equity Interests) not included in clause (viii) of this Section 7.2.2 provided
the amount of outstanding Indebtedness and other obligations secured thereby
does not exceed One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00)
at any time.
        
11.    Section 7.2.3 of the Credit Agreement is hereby amended and restated to
read as follows:
7.2.3. Guarantees. The Borrower shall not, and shall not permit any of its
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guarantee, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person in an aggregate
amount in excess of One Hundred Million and 00/100 Dollars ($100,000,000.00),
except for a Guarantee (x) of Indebtedness of the Borrower permitted hereunder
and (y) of payments pursuant to capital leases and operating leases for real
property not prohibited by the terms hereof.
12.    Section 7.2.4 of the Credit Agreement is hereby amended by (A) deleting
clauses (b), (c) and (d) and in their stead inserting the following clauses (b),
(c) and (d), and (B) adding a new clause (e) as set forth below:
(b) Investments maintained in the Borrower's investment portfolio in the
ordinary course of business (including Interest Rate Hedges and Investments in
Subsidiaries and Joint Ventures, either directly or by way of purchase of
another Person's interest in such Subsidiary or Joint Venture, which shall be
deemed to be in the ordinary course of business), and in each case in compliance
with applicable Law;
(c) Trade accounts receivables;
(d) Acquisitions of assets or capital stock of any other Person to the extent
permitted by Section 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions]; and

- 5 -
203217345

--------------------------------------------------------------------------------






(e) Investment of the Borrower in the Federal Home Loan Bank of Pittsburgh in an
amount not to exceed Five Million and 00/100 Dollars ($5,000,000.00).


13.    Section 9 of the Credit Agreement is hereby amended by inserting a new
Section 9.12 immediately following the existing Section 9.11 which shall read as
follows:
9.12    Bankruptcy Event with Respect to Administrative Agent. Notwithstanding
the last sentence of Section 9.1, upon the occurrence of a Bankruptcy Event (as
defined in the definition of Defaulting Lender) with respect to the
Administrative Agent and/or the Issuing Lender, the Borrower or the Required
Lenders may, upon notice to all other parties to this Agreement, remove the
existing Administrative Agent and/or Issuing Lender and designate a successor
Administrative Agent and/or Issuing Lender using the procedures set forth in
Section 9.6 as though the Administrative Agent and/or Issuing Lender shall have
resigned.
14.    The Credit Agreement is hereby amended by adding a new Section 10.11.6 as
follows:
10.11.6    Power of Attorney. THE BORROWER ACKNOWLEDGES AND AGREES THAT (A) THIS
AGREEMENT CONTAINS ONE OR MORE PROVISIONS AUTHORIZING THE ADMINISTRATIVE AGENT
OR OTHER PERSONS, AS APPLICABLE (THE ADMINISTRATIVE AGENT AND SUCH OTHER
PERSONS, ACTING IN SUCH CAPACITY, ARE EACH AN "AUTHORIZED PERSON"), TO ACT AS
THE BORROWER'S ATTORNEY-IN-FACT OR AGENT (COLLECTIVELY THE "POWER OF ATTORNEY");
(B) THE PURPOSE OF THE POWER OF ATTORNEY IS TO GIVE EACH AUTHORIZED PERSON BROAD
POWERS TO TAKE ANY ACTION WHICH ANY AUTHORIZED PERSON MAY DEEM NECESSARY OR
ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF AND OTHERWISE ACT IN THE NAME OF THE
BORROWER; (C) THE POWER OF ATTORNEY IS COUPLED WITH AN INTEREST AND, AS SUCH,
ANY AUTHORIZED PERSON, IN EXERCISING ANY OF ITS RIGHTS UNDER THE POWER OF
ATTORNEY IS NOT A FIDUCIARY OF THE BORROWER; (D) ANY AUTHORIZED PERSON MAY
EXERCISE ANY OF ITS RIGHTS UNDER THE POWER OF ATTORNEY FOR THE SOLE BENEFIT OF
SUCH AUTHORIZED PERSON, WITHOUT REGARD TO THE INTERESTS OF THE BORROWER; (E) THE
POWER OF ATTORNEY SHALL IN NO WAY BE CONSTRUED AS TO BENEFIT THE BORROWER;
(F) NO AUTHORIZED PERSON SHALL HAVE ANY DUTY TO

- 6 -
203217345

--------------------------------------------------------------------------------




EXERCISE ANY POWERS GRANTED BY THE POWER OF ATTORNEY FOR THE BENEFIT OF THE
BORROWER OR IN THE BORROWER'S BEST INTEREST; (G) NO AUTHORIZED PERSON SHALL HAVE
ANY DUTY OF LOYALTY TO THE BORROWER; (H) EACH AUTHORIZED PERSON SHALL, TO THE
EXTENT EXERCISABLE, EXERCISE ANY AND ALL POWERS GRANTED BY THE POWER OF ATTORNEY
SOLELY FOR THE BENEFIT OF SUCH AUTHORIZED PERSON; (I) ANY RIGHTS THE BORROWER
MAY HAVE UNDER 20 PA.C.S. §§ 5601 - 5612, AS AMENDED (THE "POA ACT") ARE HEREBY
FOREVER WAIVED AND RELINQUISHED; (J) WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, (i) THE POWER OF ATTORNEY SHALL NOT BE CONSTRUED IN ACCORDANCE WITH
THE PROVISIONS OF THE POA ACT, AND (ii) NO AUTHORIZED PERSON SHALL HAVE ANY OF
THE DUTIES DESCRIBED IN 20 PA.C.S. § 5601.3(B); (K) THE POWER OF ATTORNEY IS
IRREVOCABLE; AND (L) THE BORROWER HAS READ AND UNDERSTANDS THE POWER OF
ATTORNEY. ALL POWER OF ATTORNEY GRANTED UNDER THIS AGREEMENT SHALL ONLY BE
EXERCISABLE BY AN AUTHORIZED PERSON IN ACCORDANCE WITH THE TERMS, CONDITIONS AND
PROVISIONS OF THIS AGREEMENT.


15.    Schedule 1.1(B) of the Credit Agreement is hereby deleted in its entirety
and replaced with the Schedule 1.1(B) attached hereto and incorporated herein by
reference thereto.
16.    The provisions of Sections 2 through 15 of this First Amendment shall not
become effective until the Administrative Agent shall have received:
(a)     this First Amendment, duly executed by the Borrower, the Lenders and the
Administrative Agent and the Notes evidencing the Revolving Credit Loans duly
executed by the Borrower;
(b)     a certificate of the Borrower signed by an Authorized Officer, dated the
First Amendment Closing Date, stating that (i) all representations and
warranties of the Borrower made in the Loan Documents are true in all respects
(in the case of any representation or warranty containing a materiality
modification) or in all material respects (in the case of any representation or
warranty not containing a materiality modification), on and as of the First
Amendment Closing Date or, in the case of a representation or warranty stated to
be made as of an earlier date, such earlier date, (ii) no Event of Default or
Potential Default exists and (iii) no Material Adverse Change has occurred since
the date of the last Annual Statement of the Borrower delivered to the
Administrative Agent;

- 7 -
203217345

--------------------------------------------------------------------------------




(c)     a certificate dated the First Amendment Closing Date and signed by an
Authorized Officer, certifying as to: (i) all action taken by the
Attorney-in-Fact in connection with this First Amendment and the transactions
contemplated herein; (ii) either (x) the names of the Authorized Officers
authorized to sign this First Amendment and the Notes evidencing the Revolving
Credit Loans and their true signatures or (y) the same Authorized Officers
authorized to sign the Loan Documents on the Closing Date are authorized to
execute this First Amendment and the Notes evidencing the Revolving Credit
Loans; and (iii) no changes have occurred to the organizational documents of the
Borrower and the Attorney-in-Fact delivered to the Administrative Agreement in
connection with the execution and delivery of the Credit Agreement on the
Closing Date;
(d)     a good standing certificate for the Attorney-in-Fact, dated not more
than sixty (60) days prior to the First Amendment Closing Date, issued by the
Secretary of State or other appropriate official of the Attorney-in-Fact's
jurisdiction of formation and a Certificate of Authority to Transact Insurance
of the Borrower from the Commonwealth of Pennsylvania Department of Insurance;
(e)    a Valuation Statement as to the value of the Collateral, calculated as of
the last Business Day immediately preceding the First Amendment Closing Date;
(f)     a written opinion of counsel for the Borrower and the Attorney-in-Fact,
dated the First Amendment Closing Date;
(g)     a Compliance Certificate in respect of the fiscal quarter ended June 30,
2015 prepared in accordance with Section 7.3.3 of the Credit Agreement;
(h)     all material consents, if any, required to effectuate the transactions
contemplated hereby;
(i)     the Borrower shall have paid all fees and expenses required to be paid
in connection with this First Amendment; and
(j)     such other documents in connection with the transactions contemplated
hereby as the Administrative Agent or said counsel may reasonably request.
17.    The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(a)     all representations and warranties made by it under the Loan Documents
are true, correct and complete in all respects (in the case of any
representation or warranty containing a materiality modification) or in all
material respects (in the case of any representation or warranty not containing
a materiality modification), on and as of the First Amendment Closing Date or,
in the case of a representation or warranty stated to be made as of an earlier
date, such earlier date;
(b)     the Credit Agreement, as amended hereby, and the other Loan Documents to
which the Borrower is a party are, and shall continue to be, in full force and
effect; and

- 8 -
203217345

--------------------------------------------------------------------------------




(c)     on and as of the date hereof, no Event of Default exists immediately
prior to or after giving effect to the amendments contemplated hereby.
18.    On the First Amendment Closing Date, the Borrower hereby reaffirms
(x) its grant of a security interest and lien on all of the Collateral in favor
of the Administrative Agent, subject to no other Liens (other than Permitted
Liens) and (y) its Obligations under the Credit Agreement, as amended by this
First Amendment, and the other Loan Documents to which it is a party.
19.    The Borrower represents and warrants to the Administrative Agent and each
of the Lenders as follows: (a) the Borrower has the full power to enter into,
execute, deliver and carry out this First Amendment and all such actions have
been duly authorized by all necessary proceedings on its part, (b) neither the
execution and delivery of this First Amendment by the Borrower nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by it will conflict with, constitute a default under
or result in any breach of (x) the terms and conditions of its certificate or
articles of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (y) any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which it is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower, and
(c) this First Amendment has been duly and validly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
to the extent that enforceability of this First Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of creditors' rights generally or limiting the
right of specific performance and general concepts of equity.
20.    From and after the date hereof, each reference to the Credit Agreement
that is made in the Credit Agreement or any other Loan Document shall hereafter
be construed as a reference to the Credit Agreement as amended hereby.
21.    The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
22.    This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
23.    This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for

- 9 -
203217345

--------------------------------------------------------------------------------




the Western District of Pennsylvania with respect to any suit arising out of or
relating to this First Amendment.
[INTENTIONALLY LEFT BLANK]



- 10 -
203217345

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this First Amendment on the
day and year first above written.
 
BORROWER:


ATTEST:












By: /s/ Brian W. Bolash   
Name: Brian W. Bolash
Title: Assistant Corporate Secretary
      




ERIE INSURANCE EXCHANGE


By: ERIE INDEMNITY COMPANY, a Pennsylvania corporation, its Attorney-in-Fact








By: /s/ Robert W. McNutt   
Name: Robert W. McNutt
Title: Vice President & Treasurer
   




 






203217345

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 
 
ADMINISTRATIVE AGENT AND LENDERS:


 
PNC BANK, NATIONAL ASSOCIATION, as an Administrative Agent and a Lender




By: /s/ James F. Stevenson   
Name: James F. Stevenson
Title: Senior Vice President




 




203217345

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 
JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Danielle D. Babine         
Name: Danielle D. Babine
Title: Vice President




 




203217345

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 
THE BANK OF NEW YORK MELLON, as a Lender




By: /s/ Adim Offurum            
Name: Adim Offurum
Title: Vice President




 




203217345

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Christopher Catucci         
Name: Christopher Catucci
Title: Vice President




 




203217345

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Michelle S. Dagenhart         
Name: Michelle S. Dagenhart
Title: Director




 



 
BANK OF AMERICA, N.A., as a Lender




By: /s/ Hema Kishnani         
Name: Hema Kishnani
Title: Vice President




 





 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By: /s/ David Ladori            
Name: David Ladori
Title: Vice President




 



$400,000,000.00 REVOLVING CREDIT FACILITY
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
by and among
ERIE INSURANCE EXCHANGE, as Borrower,
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,
and
JPMORGAN CHASE BANK, N.A., as Syndication Agent,
and
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner,
and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner


Dated as of October 25, 2013
CUSIP # 29530RAA6

203217345